Citation Nr: 1749285	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for nummular eczema with ichthyosis currently rated 60 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2013 and March 2015 by Department of Veterans Affairs (VA) Regional Offices (RO) in Wilmington, Delaware and Philadelphia, Pennsylvania.  The February 2013 rating decision continued the award of a 60 percent rating for dermatitis.  The March 2015 rating decision denied the Veteran's claim of entitlement to a TDIU.  The RO in Philadelphia, Pennsylvania currently has jurisdiction over the Veteran's case. 

The Veteran previously appointed Disabled American Veterans (DAV) as his representative.  In an April 2016 letter, prior to re-certification of the Veteran's appeal to the Board later in May 2017, DAV submitted a letter to the RO withdrawing his representation.  The Veteran was sent a copy of this letter.  The Board finds that DAV has properly revoked representation.  See 38 C.F.R. § 14.631(c) (2016).  To date, the Veteran has not submitted documentation appointing a new representative; as such, he is unrepresented in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required prior to the Board's adjudication of this appeal.  There are outstanding medical and employment records that are potentially relevant to the issues on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In a July 2014 letter, the Veteran's former employer (Amtrak) indicated that the Veteran was medically disqualified from employment based upon their review of medical records he had submitted.  The Veteran asserts that he stopped working due to his service-connected skin disorder.  While Amtrak has returned several completed copies of VA 21-4192's, they have not submitted copies of the medical records they reviewed in connection with the Veteran's medical leave and retirement determinations.  Further, the VA 21-4192's do not identify the specific reason(s) for the Veteran's need for medical leave and retirement.  As these records could be relevant to assessing the severity of the Veteran's service-connected skin disorder, in addition to his pending TDIU claim, these records should be obtained.

Additionally, review of the file reflects that the Veteran sought, and was granted, disability benefits from the United States Railroad Retirement Board (RRB) in December 2016 with an effective date of July 1, 2014 (the date he was placed on medical leave).  See RRB letter dated in December 2016 and received by VA in April 2017.  Remand is warranted to obtain any and all medical records and additional information related to the RBB's disability determination.  As the Veteran asserts that he was medically retired due to his service-connected skin disorder, these records are pertinent to his claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Update the file with relevant VA treatment records since March 2015.

2.  Contact the Veteran and ask that he submit any and all evidence in his possession related to his increased rating and TDIU claims, that he has not previously submitted.  Ask him to provide authorization to obtain any and all records from Amtrak and the Railroad Retirement Board related to treatment/evaluations of his skin disorder, medical leave and retirement.

After receiving necessary authorizations, obtain all relevant records from Amtrak and the RRB, to include copies of any decisions regarding the Veteran's claim for medical leave and disability determinations, and copies of all medical records underlying those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the above actions, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits remain denied, issue a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




